     Case 2:20-cv-09852-CAS-E Document 4 Filed 10/30/20 Page 1 of 4 Page ID #:42



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   CEDRICK D. JOHNSON,           )        NO. CV 20-9852-CAS(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       )        ORDER OF DISMISSAL
                                   )
14   R. DIAZ, ET AL.,              )
                                   )
15             Respondents.        )
     ______________________________)
16

17

18         Petitioner, a state prisoner, filed a “Petition for Writ of

19   Habeas Corpus” on October 27, 2020.       The Petition seeks to challenge a

20   2008 Los Angeles Superior Court criminal judgment.          Petitioner

21   previously challenged this same Superior Court judgment in a prior

22   habeas corpus petition filed in this Court.         See Johnson v. McDonald,

23   CV 10-6800-CAS(E).    On February 3, 2011, this Court entered Judgment

24   in Johnson v. McDonald, CV 10-6800-CAS(E), denying and dismissing the

25   prior petition with prejudice.      The United States Court of Appeals for

26   the Ninth Circuit denied Petitioner’s request for a certificate of

27   ///

28   ///
     Case 2:20-cv-09852-CAS-E Document 4 Filed 10/30/20 Page 2 of 4 Page ID #:43



 1   appealability on August 22, 2012.1

 2

 3        The Court must dismiss the present Petition in accordance with

 4   28 U.S.C. section 2244(b) (as amended by the “Antiterrorism and

 5   Effective Death Penalty Act of 1996”).        Section 2244(b) requires that

 6   a petitioner seeking to file a “second or successive” habeas petition

 7   first obtain authorization from the Court of Appeals.          See Burton v.

 8   Stewart, 549 U.S. 147, 157 (2007) (where petitioner did not receive

 9   authorization from Court of Appeals before filing second or successive

10   petition, “the District Court was without jurisdiction to entertain

11   [the petition]”); Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir.

12   2000) (“the prior-appellate-review mechanism set forth in § 2244(b)

13   requires the permission of the court of appeals before ‘a second or

14   successive habeas application under § 2254’ may be commenced”).               A

15   petition need not be repetitive to be “second or successive,” within

16   the meaning of 28 U.S.C. section 2244(b).        See, e.g., Thompson v.

17   Calderon, 151 F.3d 918, 920-21 (9th Cir.), cert. denied, 524 U.S. 965

18   (1998); Calbert v. Marshall, 2008 WL 649798, at *2-4 (C.D. Cal.

19   Mar. 6, 2008).    Petitioner evidently has not yet obtained

20   authorization from the Ninth Circuit Court of Appeals.           Consequently,

21   this Court cannot entertain the present Petition.          See Burton v.

22   Stewart, 549 U.S. at 157; see also Remsen v. Att’y Gen. of Calif., 471

23   Fed. App’x 571, 571 (9th Cir. 2012) (if a petitioner fails to obtain

24

25        1
               The Court takes judicial notice of the Ninth Circuit
     dockets, including the docket in Petitioner’s appellate case,
26   Johnson v. McDonald, United States Court of Appeals for the Ninth
     Circuit case number 11-55690, available on the PACER database at
27   www.pacer.gov. See Mir v. Little Company of Mary Hosp., 844 F.2d
     646, 649 (9th Cir. 1988) (court may take judicial notice of court
28
     records).

                                            2
     Case 2:20-cv-09852-CAS-E Document 4 Filed 10/30/20 Page 3 of 4 Page ID #:44



 1   authorization from the Court of Appeals to file a second or successive

 2   petition, “the district court lacks jurisdiction to consider the

 3   petition and should dismiss it.”) (citation omitted).

 4

 5        Petitioner’s apparent attempt to focus on the state courts’

 6   recent post-conviction rulings does not avoid the “second or

 7   successive” bar.    At base, Petitioner still seeks to avoid the

 8   consequences of the 2008 Superior Court sentence he is being compelled

 9   to serve.    Moreover, “federal habeas relief is not available to

10   address alleged procedural errors in state post-conviction

11   proceedings.”    Ortiz v. Stewart, 149 F.3d 923, 939 (9th Cir. 1998),

12   cert. denied, 526 U.S. 1123 (1999); see Franzen v. Brinkman, 877 F.2d

13   26, 26 (9th Cir.), cert. denied, 493 U.S. 1012 (1989) (holding that

14   allegations of error in state’s post-conviction review are not

15   addressable through habeas corpus proceedings); cf. 28 U.S.C. §

16   2254(a) (limiting federal habeas corpus relief to cases in which there

17   has been a “violation of the Constitution or laws or treaties of the

18   United States”).    More specifically, the summary nature of a state

19   court’s ruling on a habeas corpus petition does not offend the federal

20   constitution.    See, e.g., Owens v. Nool, 2010 WL 144364 (N.D. Cal.

21   Jan. 5, 2010) (dismissing habeas petitioner’s claim that the

22   California Court of Appeal “erred in failing to state, in a written

23   opinion, its reasons for denying petitioner’s petition”); Stewart v.

24   Sisto, 2008 WL 5178835, at *1 (E.D. Cal. Dec. 10, 2008) (“there is no

25   federal constitutional prohibition preventing state courts from

26   disposing of [the petitioner’s] post-conviction claims in a summary

27   fashion.    Nor is there a federal requirement that state courts

28   consider post-conviction claims with a full discussion of the

                                            3
     Case 2:20-cv-09852-CAS-E Document 4 Filed 10/30/20 Page 4 of 4 Page ID #:45



 1   merits”).

 2

 3        Petitioner’s purported “actual innocence” does not permit an

 4   exception to section 2244(b)’s requirement of first obtaining

 5   authorization from the Ninth Circuit Court of Appeals to file a second

 6   or successive petition.     See Gage v. Chappell, 793 F.3d 1159, 1169

 7   (9th Cir. 2015); Ivey v. Paramo, 2018 WL 4153147, at *3 (S.D. Cal.

 8   Aug. 30, 2018); see also Woods v. Carey, 525 F.3d 886, 888 (9th Cir.

 9   2008) (even when a petitioner can demonstrate he or she qualifies for

10   an exception contemplated in section 2244(b)(2), the petitioner “must

11   seek authorization from the court of appeals before filing his new

12   petition with the district court”).

13

14        For all of the foregoing reasons, the Petition is denied and

15   dismissed without prejudice.

16

17        LET JUDGMENT BE ENTERED ACCORDINGLY.

18

19               DATED:    October 30
                          ______________________________, 2020.

20

21                                  ___________________________________
                                            CHRISTINA A. SNYDER
22                                      UNITED STATES DISTRICT JUDGE

23   PRESENTED this 30th day of

24   October, 2020, by:

25

26                /s/
            CHARLES F. EICK
27   UNITED STATES MAGISTRATE JUDGE

28

                                            4
